Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2008/0249572 to Tandon, U.S. Patent No. 8,187,276 to Zahiri et al., and U.S. Patent Pub. No. 2006/0235402 to Celli et al. disclose an orthopedic system. The system comprises a monolithic bone plate having a length that extends across a fracture or joint line between first and second bone parts, a proximal face and a bone contacting distal face, the bone plate including a first hole extending through the bone plate, a proximal end and a distal end having a first hole axis that crosses the fracture or joint line, and a bone screw having a screw head and a threaded portion placed through the first hole such that the threaded portion extends through the first and second bone parts across the fracture or joint line. A proximal end of the first hole is angled relative to the proximal face, the entire screw head is disposed within the first hole, and the first hole axis is angled by about between 30 and 60 degrees relative to the proximal face. The prior art fails to teach or disclose, however, wherein the first hole extends from a proximal end to a distal end along a non-threaded pathway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775